Citation Nr: 1440537	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-06 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) rated noncompensable prior to April 24, 2008 and ten percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from August 2009 and March 2011 rating decisions issued by the Regional Offices (ROs) in Huntington, West Virginia, and Little Rock, Arkansas respectively.  The case comes to the Board from the RO in Little Rock, Arkansas.

The Veteran testified before a Veterans Law Judge at an August 2012 hearing.  That Judge is no longer employed at the Board.  The Veteran was therefore offered another hearing, but he declined and requested that his case be considered on the evidence of record.

The issue of entitlement to a higher rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Service connection for diabetes was denied by the Board in October 2008 and the Veteran was provided a copy of the decision that same month.  There was no appeal to the Court of Appeals for Veterans Claims (CAVC).

2.  Evidence received since the October 2008 Board decision is relevant to the claim on appeal.

3.  It is as likely as not that the Veteran was exposed to herbicides during his service at Korat Air Force Base, Thailand, so that the presumption of service connection for herbicide exposed Veterans applies.


CONCLUSIONS OF LAW

1.  The October 2008 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1105 (2013).

2.  New and material evidence has been received to reopen the claim of service connection for diabetes. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Diabetes Mellitus Type II is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,  5013, 5103A,  5107 (2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The Board denied the Veteran's claim for service connection for diabetes in October 2008 because the Veteran did not show that it was at least as likely as not that he was exposed to herbicides in Thailand or Ethiopia and there was no indication that his diabetes was otherwise related to service.  The Veteran was provided a copy of the Board's decision in October 2008.  

A final Board decision is not subject to revision on the same factual basis except on a finding of clear and unmistakable error (CUE) or unless new and material evidence is present.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1100.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA has since taken the position, based on Department of Defense (DoD) documents which were subsequently declassified, that herbicides may have been used around the perimeter of Korat Air Force Base between February 28, 1961 and May 7, 1975.  VA's Adjudication Procedures Manual, M-21MR, therefore instructs rating entities that Veterans whose duties brought them in proximity with the base perimeter during this time period should be considered to have been exposed to herbicides on a facts found basis.  The Veteran provided written statements and testimony about how close to the perimeter his duties took him.  Additionally, he submitted various photographs showing the base and the proximity of certain areas where he worked and lived to the base perimeter.  Thus, new and material evidence has been presented sufficient to warrant reopening the Veteran's claim.

Service connection

The Veteran contends that he qualifies for presumptive service connection for diabetes under 38 C.F.R. § 3.309 because he was exposed to herbicides while stationed at Korat Air Force Base, Thailand.  It is VA's policy to recognize on a facts found basis that Veterans who served on or near the base perimeter of various bases in Thailand, including Korat Air Force Base, during the Vietnam Era were exposed to herbicides.  See M21-MR § IV.ii.2.C.10.q. Veterans who were exposed to herbicides in service are entitled to a presumption that certain diseases, including type II diabetes, were incurred in service.  38 C.F.R. §§ 3.307, 3.309.

In this case, the Veteran presented written statements and testimony indicating that his duties as an aerospace ground equipment repairman caused him to come in proximity with the base perimeter on a regular basis to place and retrieve equipment such as portable lighting.  He additionally indicated that he worked close to the flight line, which was also near the base perimeter.  He provided various pictures of the base that showed the proximity of his work areas to the perimeter.  The Veteran's statements and testimony are consistent with the circumstances of his service and are generally credible.  Therefore, the Board will concede herbicide exposure on the facts found based on the policy set forth in M21-MR § IV.ii.2.C.10.q.  The Veteran's medical records confirm that he has been diagnosed with type II diabetes.  Therefore, service connection for diabetes is established by presumption.

ORDER

The application to reopen the claim for service connection for diabetes is granted.

Service connection for diabetes mellitus type II is granted.


REMAND

The Veteran contends that he is entitled to a higher initial rating for his PTSD, rated noncompensably disabling prior to April 24, 2008 and 10 percent disabling thereafter.  The noncompensable rating prior to April 24, 2008 was apparently assigned because the Veteran was not diagnosed with PTSD until April 24, 2008, notwithstanding the fact that he was granted service connection effective August 25, 2004.  

With the exception of some audiology reports, the claims file does not contain any VA treatment records for the period between July 2005 and December 2009, although the RO referenced mental health treatment that apparently occurred during this time in the December 2010 statement of the case.  Treatment records from this more than four year period would be helpful in evaluating the Veteran's claim.  Moreover, the VA examination in this case took place in April 2008, with addenda provided in December 2008 and June 2009 without reexamination of the Veteran.  The VA examination is more than six years old and inadequate to rate the current severity of the Veteran's PTSD.  A new examination should be provided.



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from July 2005 to December 2009 as well as any current VA treatment records from the period after April 2012 and associate them with the claims file.  If the records are unavailable, the efforts made to obtain the records should be documented in the claims file and the Veteran should be notified of VA's inability to obtain the records.

2.  Afford the Veteran a VA examination to determine the current severity of his PTSD.  All symptoms and functional effects of this disability, including but not limited to effects on social and occupational functioning, should be set forth in the report of examination.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains  less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if indicated, the case should be returned to the Board.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


